SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1222
KA 09-02409
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                 MEMORANDUM AND ORDER

AMEER A. BURNETT, DEFENDANT-APPELLANT.


BETH A. RATCHFORD, ROCHESTER, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Alex R. Renzi,
J.), rendered February 11, 2009. The judgment convicted defendant, upon
his plea of guilty, of burglary in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him upon
his guilty plea of one count of burglary in the first degree (Penal Law
§ 140.30 [2]) in connection with an incident in which a 64-year-old man
was brutally assaulted in his home. We reject defendant’s contention
that he was deprived of effective assistance of counsel as a result of
defense counsel’s failure to request a youthful offender adjudication at
the time of sentencing. Where, as here, defendant received “an
advantageous plea and nothing in the record casts doubt on the apparent
effectiveness of counsel” (People v Ford, 86 NY2d 397, 404), defense
counsel’s failure to seek youthful offender status does not constitute
ineffective assistance of counsel (see People v Hopper, 39 AD3d 1030,
1032; People v Gregory, 290 AD2d 810, 812, lv denied 98 NY2d 675; see
generally People v Cox, 75 AD3d 1136, 1136, lv denied 15 NY3d 919).
Moreover, defendant’s sentence is not unduly harsh or severe, and we
decline to exercise our power to adjudicate defendant a youthful
offender as a matter of discretion in the interest of justice (see
People v Phillips, 289 AD2d 1021, 1022; see generally CPL 470.15 [6]
[a]).




Entered:   November 16, 2012                       Frances E. Cafarell
                                                   Clerk of the Court